Simon, J.,

delivered the opinion of the court.
This is a suit on a promissory note, against the maker and first endorsers thereof. A special defence is set up by the defendants, but no evidence has been adduced to support it. It is, however, contended, before us, that the demand of payment is not sufficient, as the notary has not alleged that he presented the note for payment; and that there is no evidence of the endorser’s having received due notice of protest, as the notary says that he served the notice on Hyde & Goodrich, through Mr. Goodrich. An examination of the record has convinced us that these points, which do not appear to have been made in the lower court, are untenable; *419and that the damages asked as for a frivolous appeal, ought to be allowed. .
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs in both courts, and five per cent, damages.